Title: From Thomas Boylston Adams to Joseph Pitcairn, 27 March 1801
From: Adams, Thomas Boylston
To: Pitcairn, Joseph



Dear Sir.
Philadelphia 27th: March 1801.

A ship called the Cleopatra sailed from this port a few weeks since without bearing any thing for you from me, which I desire may be attributed to my want of notice, that she was about to depart—I now enclose you the sequel of the Port Folio, and at the same time have the pleasure to acknowledge the receipt of your favor of the 8th: December, which came to hand on the 5th: instt:.
In return for your European intelligence, I can only announce to you the commencement of a new era in our political history; one which my letters to you, more than a twelvemonth ago anticipated, and to which my mind has been familiarized by the frequency of my contemplations respecting it. A change of men has yet produced no visible change of measures, nor would it be fair or reasonable to predict as to the future conduct of administration, evil consequences, as the result of error or design. The depravity of heart, which exists among what is called the Democratic Republicans, is indicative of little respect for moral obligations, nor have we good reason to expect that their craving appetites for place, power & profit, will be satisfied with occasional vacancies being supplied, or a few obnoxious officers removed for the sake of filling them from their number—
One real benefit is already felt as a consequence of the new order of men. The clamors of the vulgar herd, which without ceasing have disturbed the peace & quiet of the Country for a series of years, are now no more. They have been so swallowed up in the enjoyment of the fancied triumph of Democracy or Republicanism over their opposites, that it has to them operated like a reality—The streams, whence the vilest slanders used to flow, in such abundance, threatening to inundate & overwhelm the brightest fame of our most estimable people—are become fountains of fulsome flattery to the rulers of the day—The gall of Jacobinism is become sweet as honey, and an aspiring, giddy & depraved faction, (to whom might rightly have been applied two lines of a great poet—
“Ne’er didst thou hear, more sweet than sweetest song,
Charming the soul, thou ne’er didst hear thy praise.)
is now rioting & reveling & wallowing in the luxury of “soft music, warbling voice, & melting lay’s:”
You will not learn first from me, the distribution which has been made of public honors & offices, since the new men came in—Chancellor Livingston of New York, is Commissioned, as Minister, to the french Nation, and he will probably sail in May or June—meantime, Beau Dawson has just embarked as messenger, with the Convention.
Mr: Madison is Secretary of State; Genl: Dearborne of War—the other Departments are yet vacant—Sundry inferior officers have been removed & creatures put in their places—This I expected—it could not be otherwise—and the federalists, who expect, that the President will be able, if disposed to persevere in a system of moderation & forbearance with respect to appointments, will be disapointed—It begins to be well understood by both or all parties  us, that success in obtaining a Candidate of their own, at the head of government, is sufficient to authorize a system of proscription with regard to  opponents—This is Republicanism—
Dear Sir, I am very sincerely / Your’s
T B Adams